                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


ENTERGY GULF STATES LOUISIANA,                                        CIVIL ACTION
L.L.C. AND ENTERGY TEXAS, INC.

VERSUS                                                                NO. 14-385-SDD-RLB

LOUISIANA GENERATING, L.L.C.


                                              ORDER

       Before the Court is Entergy Gulf States Louisiana, LLC, and Entergy Texas, Inc.’s

(“Entergy”) Motion to Compel Production of Coal Supply and Transportation Contracts. (R.

Doc. 70). Louisiana Generating, L.L.C.’s (“LaGen”) has filed an opposition. (R. Doc. 93).

I.     Background

       On November 17, 2017, Entergy filed a First Supplemental and Amending Complaint,

which asserts six claims for relief. (R. Doc. 45). The third claim seeks a declaration that Entergy

is entitled to certain coal supply and transportation contracts under Section 7.2 and 7.4 of the

parties’ Joint Ownership Participation and Operating Agreement (the “JOPOA”) and a December

13, 2002 Settlement Agreement. (R. Doc. 45 at 14-17). The fourth claim seeks relief regarding

the cost of the cancellation of certain coal deliveries, including access to certain coal contracts

under Section 7.0 of the JOPOA and a subsequent February 2007 Agreement. (R. Doc. 45 at 17-

21).

       On November 30, 2017, LaGen filed its Affirmative Defenses and Answer. (R. Doc. 49).

Among other things, LaGen asserted that Entergy is not entitled to the coal supply and

transportation contracts under the JOPOA, the contracts contain highly confidential information,
and that LaGen does not have possession, custody, or control of the contracts as they are the

contracts of its parent company, NRG Energy Inc. or affiliates. (R. Doc. 49 at 24, 31).

       On January 15, 2018, Entergy filed its Motion to Enforce December 13, 2002, Settlement

Agreement or, Alternatively, Motion to Compel Production of Coal Supply and Transportation

Contracts. (R. Doc. 70).

       On November 5, 2018, the district judge denied Entergy’s Motion to Enforce, specifically

holding that the December 13, 2002 Settlement Agreement does not require the production of

coal supply and transportation contracts in effect from 2012 through 2018. (R. Doc. 137). The

district judge referred to the undersigned the resolution of the alternative relief sought, namely

an order compelling the production of the coal supply and transportation contracts in response to

Entergy’s Request for Production No. 16. (R. Doc. 137 at 10-11).

       Entergy asserts that Request for Production No. 16 seeks information regarding its third

and fourth claims in its First Supplemental and Amending Complaint that falls within the scope

of discovery. (R. Doc. 70-1 at 4-6). Entergy’s Request for Production No. 16 provides the

following:

       REQUEST FOR PRODUCTION NO. 16:
       Please produce all coal supply and transportation contracts, including railcar
       leases, that were in effect from January 1, 2012 through the current date and that
       pertain to the purchase and/or shipment of coal for use at Unit 3, including, but
       not limited to, contracts with the following counterparties: BNSF Railway
       Company, American Commercial Barge Lines, Calvert City Terminal, and
       Buckskin Mining Company.

(R. Doc. 70-10 at 21). LaGen objected to this request on the basis that it was premature,

and otherwise sought confidential and irrelevant information. (R. Doc. 70-10 at 21-22).




                                                 2
II.     Law and Analysis

        “Unless otherwise limited by court order, the scope of discovery is as follows: Parties

may obtain discovery regarding any non-privileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case, considering the importance of the issues at

stake in the action, the amount in controversy, the parties’ relative access to relevant information,

the parties’ resources, the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit. Information within

this scope of discovery need not be admissible in evidence to be discoverable.” Fed. R. Civ. P.

26(b)(1). The court must limit the frequency or extent of discovery if it determines that: “(i) the

discovery sought is unreasonably cumulative or duplicative, or can be obtained from some other

source that is more convenient, less burdensome, or less expensive; (ii) the party seeking

discovery has had ample opportunity to obtain the information by discovery in the action; or (iii)

the proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P.

26(b)(2)(C).

        The third and fourth claims in Entergy’s First Supplemental and Amending Complaint

seek declarations that coal supply and transportation contracts in effect from 2012 through 2018

must be produced in light of the JOPOA or other agreements between the parties. The same

contracts are being sought in discovery. As discussed above, the district judge has denied the

relief sought pursuant to the December 13, 2002 Settlement Agreement. (R. Doc. 139).1 It

remains to be adjudicated, however, whether any of the contracts sought in discovery must be

produced under the JOPOA or the February 2007 Agreement. This determination hinges upon

the language of the JOPOA and the February 2007 Agreement, not on the coal supply and


1
 The district judge has also denied the parties’ other motions to enforce settlement agreements or
compromises. (R. Doc. 129; R. Doc. 137).
                                                    3
transportation contracts sought as relief. Accordingly, the Court concludes that the discovery

sought is not relevant to the third and fourth claims in Entergy’s First Supplemental and

Amending Complaint. The Court will not allow Entergy to circumvent having to prove that it is

entitled to the coal supply and transportation contracts on the merits by obtaining those

documents through the discovery process.

III.   Conclusion

       Based on the foregoing,

       IT IS ORDERED that Entergy’s Motion to Compel Production of Coal Supply and

Transportation Contracts (R. Doc. 70) is DENIED. The parties shall bear their own costs.

       IT IS FURTHER ORDERED that a telephone conference is set for December 12, 2018

at 10:30 a.m. before the undersigned to discuss the status of this matter. Defense counsel shall

initiate the conference call to chambers at (225) 389-3602.

       Signed in Baton Rouge, Louisiana, on November 28, 2018.



                                              S
                                             RICHARD L. BOURGEOIS, JR.
                                             UNITED STATES MAGISTRATE JUDGE




                                                 4
